ON APPELLANT’S MOTION FOR REHEARING
CANTU, Justice.
Our original opinion was delivered on November 12, 1987. The same day the Court of Criminal Appeals delivered its opinion in Rose v. State, No. 193-87 holding that TEX.CODE CRIM.PROC.ANN. art. 37.07, § 4(a), along with the instruction it mandates, violates Article I, §§ 13 and 19 (due course of law) and Article II, § 1 (separation of powers), of the Texas Constitution. Rose v. State, No. 193-87 (Tex.Crim.App. Nov. 12, 1987) (en banc).
*295On original submission appellant complained of the trial court’s action in charging the jury, over objection, on “parole and good time” pursuant to article 37.07, § 4(a). We peremptorily dismissed the contention based upon the holding in Gaines v. State, 723 S.W.2d 302 (Tex.App.—San Antonio 1987, pet. granted) written by a panel of this Court. Although we believed the better reasoning supported constitutionality of the statute, we have been proven wrong. We now readdress appellant’s contention in light of the instructions in Rose v. State, supra.
One thing is now clear; it was error to charge the jury pursuant to article 37.07, § 4(a). The question that remains is whether the error mandates reversal. The concurring opinions in Rose call for application of the harm analysis in Almanza v. State, 686 S.W.2d 157, 171 (Tex.Crim.App.1984) (en banc). Rose v. State, supra, Slip Op. at 2-3 (Miller, J., concurring; Campbell, J., joining) and at 2-3,4-5 (Onion, J., concurring in part, dissenting in part).
We begin our analysis by recognizing that the charge given was timely and properly objected to at trial. Thus, under Al-manza, if the error in the charge was the subject of a timely objection in the trial court; reversal is required only if the error is “calculated to injure the rights of defendant.” That is, there need only be a showing of some harm to appellant.
We must, therefore, apply the harmless error test to the entire record before us before a reversal is required. In doing so we examine the entire jury charge, the state of the evidence, including the contested issues and weight of probative evidence, the argument of counsel and other relevant information revealed by the record of the trial as a whole. Almanza, 686 S.W.2d at 171.
We note that we have previously made the required analysis in disposing of appellant’s point of error number three. We do not deem it necessary to elaborate much further, except to recognize that in his motion for rehearing no contention is made that appellant has suffered any harm by the inclusion of the objected to instruction. As before, we can perceive of none.
The error occurred at the punishment phase of the trial and the harm, if any can be found, must be found at that juncture. As we earlier recognized, appellant received the exact number of years he asked for, albeit without probation. We refuse to subscribe to the notion that the punishment hearing was unfair or that appellant was deprived of an impartial hearing where it is clear that the parole instruction in no way affected the jury’s conscience in assessing the very term of years asked for by appellant.
Appellant’s motion for rehearing is overruled.